    Case 18-40453-drd13                Doc 132 Filed 01/15/20 Entered 01/15/20 11:13:12                                 Desc
                                         Main Document     Page 1 of 1

B 2100A (Form 2100A) (12/15)



                      UNITED STATES BANKRUPTCY COURT

                                               Western District of Missouri


 In re Debtor 1: William C Hunt                                         Case No. 18-40453-drd13
      Debtor 2: Kathryn Louise Hunt,


                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association, not in its
individual capacity but solely as owner trustee of
Legacy Mortgage Asset Trust 2019-GS7
                                                                 Goldman Sachs Mortgage Company
Name of Transferee                                               Name of Transferor


Name and Address where notices to transferee                     Court Claim # (if known): 8-2
should be sent:                                                  Amount of Claim: $42,956.55
                                                                 Date Claim Filed: 03/22/2019
NewRez LLC dba Shellpoint Mortgage
Servicing
PO Box 10826
Greenville, SC 29603-0826
Phone: (800) 365-7107                                            Phone: 800-365-7107
Last Four Digits of Acct #: 2298                                 Last Four Digits of Acct. #: 2298

Name and Address where transferee payments
should be sent (if different from above):



Phone:
Last Four Digits of Acct #:

I declare under penalty of perjury that the information provided in this notice is true and correct
to the best of my knowledge and belief.


 By:                             As Authorized Agent                          Date:
           Transferee/Transferee’s Agent
 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
